45 F.3d 423NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Thomas F. DOWD, Plaintiff, Appellant,v.GUNNING, LAFAZIA AND GNYS, INC., et al., Defendants, Appellees.
No. 94-1101.
United States Court of Appeals,First Circuit.
Jan. 20, 1995.

Thomas F. Dowd on brief pro se.
Kevin S. Cotter on brief for appellees.
Before TORRUELLA, Chief Judge, CAMPBELL, Senior Circuit Judge, and BOUDIN, Circuit Judge..
PER CURIAM.


1
The judgment of dismissal is affirmed.  Contrary to plaintiff's suggestion, his complaint was not "lodged" with the Clerk and thereafter rejected for "filing" upon denial of his application to proceed in forma pauperis;  rather, the docket sheet reveals that it was filed on August 27, 1993.  Contrary to his further suggestion, the order of dismissal here was not prompted by defendants' motion to dismiss;  rather, it was entered, after appropriate notice, for failure to prosecute.  And his argument that the district court was without power to enter an order of dismissal under these circumstances is frivolous.  See, e.g., Fed.  R. Civ. P. 41(b);  28 U.S.C. Sec. 1915(d).


2
Affirmed..